Citation Nr: 1610062	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-27 189	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic renal failure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to chronic renal failure.

3.  Entitlement to service connection for chronic renal failure.

4.  Entitlement to service connection for hypertension, to include as secondary to chronic renal failure.

5.  Entitlement to nonservice-connected pension benefits.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Appellant served in the Army National Guard on various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between November 1985 and December 1993.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and a contemporaneous letter decision of the RO in Columbia, South Carolina.  It was found in the rating decision that new and material evidence had not been received sufficient to reopen previously denied service connection claims for chronic renal failure and hypertension.  The letter decision denied nonservice-connected pension benefits.  Each of these determinations was appealed by the Appellant.  Jurisdiction of the appeal resides with the Columbia RO.  

Whether new and material evidence has been received to reopen service connection claims for chronic renal failure and hypertension are jurisdictional issues.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As such, this matter must be considered by the Board despite the RO's decision in the July 2013 statement of the case (SOC) to reopen both claims.  Further, the Board can proceed to decide these initial issues, but not the underlying issues of service connection for chronic renal failure and hypertension as well as the issue of nonservice-connected pension benefits, which are REMANDED.  A TDIU is addressed herein for a limited purpose.  The Board does not have jurisdiction over this issue, but a REMAND nevertheless is warranted.  
In May 2013, the Appellant's representative requested to advance this matter due to financial hardship.  There is no indication that this request was addressed by the Columbia RO.  The Appellant was informed via an August 2015 letter, which was copied to his representative, that a motion could be submitted to advance this matter on the Board's docket due to severe financial hardship.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).  None was submitted by the Appellant or his representative.  To the extent the May 2013 request constitutes a premature motion, it is moot.  The decision that follows is reached now in light of the regular docket order for this matter.  The remand that follows already must be afforded prompt treatment and expeditious handling.  38 U.S.C.A. §§ 5109B, 7112.  If this matter returns to the Board following remand, however, the Appellant or his representative may nevertheless submit a renewed motion at that time presuming advancement on the Board docket is still desired.

FINDINGS OF FACT

1.  Evidence received following an unappealed April 1995 rating decision which denied service connection for chronic renal failure as well as evidence received following unappealed October 2002 rating decisions finding that there was new and material evidence to reopen entitlement to service connection for chronic renal failure was not considered in either decision, is not cumulative or redundant of the evidence that was considered in them, and relates to a necessary but previously unestablished fact.

2.  Evidence received following an unappealed April 1995 rating decision which denied service connection for hypertension was not considered therein, is not cumulative or redundant of the evidence that was considered therein, and relates to a necessary but previously unestablished fact.


CONCLUSIONS OF LAW

1.  The April 1995 and October 2002 rating decisions are final, but service connection for chronic renal failure is reopened in light of new and material evidence subsequently received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2015).  

2.  The April 1995 rating decision is final, but service connection for hypertension is reopened in light of new and material evidence subsequently received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In addition, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Discussion of these duties generally precedes consideration on the merits, as failure to fulfill one or both duties can be prejudicial error.  Discussion of them at this time is unnecessary, however.  The determinations made herein are that new and material evidence has been received to reopen service connection claims for chronic renal failure and hypertension.  Favorable determinations are made, in other words.  Any duty to notify and/or duty to assist errors committed as it concerns the aforementioned issues thus were harmless.

II.  New and Material Evidence to Reopen

A claim for which there is a final unfavorable decision shall be reopened and readjudicated if new and material evidence is received.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is evidence not previously submitted.  Material evidence is evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the benefit claimed.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the benefit claimed.  38 C.F.R. § 3.156(a).  The low threshold enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010).  All of the evidence, both new and previous, and any assistance required must be taken into consideration.  Id.

In an April 1995 rating decision, service connection was denied for chronic renal failure and for hypertension on the basis that the Appellant's chronic renal failure existed prior to service and was not aggravated during service.  His hypertension was noted to be associated with his chronic renal failure.  In an early October 2002 rating decision, it was found that new and material evidence had not been received sufficient to reopen service connection for chronic renal failure.  That this condition takes time to manifest was explained.  Then, it was noted that neither the service treatment records nor post-service private treatment records pinpointed a date of onset.  A late October 2002 rating decision, which was issued because more post-service private treatment records were available but had not been associated with the claims file when the early October 2002 rating decision was issued, reached the same finding as aforementioned because these records did not reveal onset during, or a relationship to, service.

The Appellant was informed of each rating decision promptly following its issuance.  While he requested assistance "with a substantial appeal" from a Senator in an October 1996 letter, the one year period following the April 1995 rating decision for initiating an appeal with a notice of disagreement (NOD) had already expired.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  He did not appeal the late October 2002 rating decision.  Further, no additional evidence concerning the Appellant's chronic renal failure or hypertension was received within the one year period following the April 1995 rating decision.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011).  No additional evidence concerning his chronic renal failure was received within the one year period following the late October 2002 rating decision.  Id.  Both the April 1995 and the late October 2002 rating decisions accordingly became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  

Subsequent to these rating decisions becoming final, evidence regarding chronic renal failure and hypertension has been received.  Specifically, more post-service private treatment records, records from the Social Security Administration (SSA); a statement from M.B., who served with the Appellant and was his non-commissioned officer, dated in December 2012; a statement from the Appellant dated in April 2013; and a September 2013 argument memorandum from his representative were associated with the claims file.  No consideration was given to this evidence in the April 1995 or the late October 2002 rating decisions.  Indeed, all of it is dated thereafter.  This conveys that the evidence new.  Some also is material because it relates to an unestablished fact necessary to substantiate service connection.  No evidence of onset during, or a relationship to, service existed as of late October 2002 for chronic renal failure.  Some such evidence exists now.  

The Appellant's statement recounts him becoming symptomatic while painting barracks during service in 1992, being instructed to stop painting after a period because it was discovered that the paint was toxic, and experiencing worsening symptoms thereafter.  For the purpose of reopening, his credibility is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  M.B.'s statement additionally corroborates the Appellant's statement.  Given the difference between late October 2002 and now, the new and material evidence comprised of the aforementioned statements is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating service connection for chronic renal failure, and thus for hypertension as secondary thereto, has been raised.  Service connection indeed may be granted (just as it may not be) based on all of the evidence available thus far and the evidence that will become available on remand.  In sum, reopening is warranted because all requirements for doing so have been met.  


ORDER

New and material evidence having been received, service connection for chronic renal failure, is reopened.  The appeal is granted to this extent only.

New and material evidence having been received, service connection for hypertension, is reopened.  The appeal is granted to this extent only.  

REMAND

Although the delay entailed by a remand is regrettable, a Board decision concerning the Appellant's entitlement to service connection for chronic renal failure, service connection for hypertension, and for nonservice-connected pension benefits at this time would be premature.  Undertaking additional development, which necessitates a remand, prior to such a decision is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  That VA has a duty to assist him in substantiating his claim indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Regarding the Appellant's entitlement to a TDIU, ensuring that proper appellate procedure is followed is essential.  This also requires additional development necessitating a remand.

A few key points are notable before proceeding.  Active military, naval, or air service includes active duty, any period of ACDUTRA during which a disease or injury resulting in disability was incurred or aggravated, and any period of INACDUTRA during which an injury (but not a disease) resulting in disability was incurred or aggravated or an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurred.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  A veteran is one who had active military, naval, or air service and was discharged under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Only a veteran is eligible for nonservice-connected pension benefits.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.314(b).  Only a Veteran is eligible for service connection, as it means that a disease or an injury resulting in disability was incurred or aggravated (if preexisting) during active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  

Several presumptions exist to assist in establishing service connection.  If a chronic disease such as calculi of the kidney, cardiovascular-renal disease including hypertension, or nephritis is manifested within a specific period following separation from active military, naval, or air service and other requirements are met, service connection is presumed.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.  Except for any defects noted, sound condition is presumed upon entrance into active military, naval, or air service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A preexisting injury or disease is presumed to have been aggravated by active military, naval, or air service when there is an increase in disability during such service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  All of these presumptions apply only to active duty service and not to ACDUTRA or INACDUTRA service, however.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

I.  Records

The duty to assist includes making reasonable efforts to procure pertinent records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  As many requests as necessary must be made to obtain records in government custody unless it is concluded that they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

Given the above key points, precisely when the Appellant was on ACDUTRA and INACDUTRA is important to this matter.  That he and M.B. recount that his symptoms began in 1992 is reiterated.  Service treatment records document pertinent findings in April 1991, however.  The Appellant's ACDUTRA and INACDUTRA periods beginning in 1991 therefore are of primary import.  Service personnel records have been obtained by VA.  They verify periods of ACDUTRA from June 1, to July 30, 1992, and from January 11 to at least July 31, 1993, and periods of INACDUTRA from December 5 to 6, 1992, and January 9 to 10, 1993.  They also reflect a possible period of ACDUTRA from November 11 to December 20, 1991.  Requests for additional service personnel records, to include retirement and pay records, that may contain information useful for verifying this possible period and any other additional ACDUTRA or INACDUTRA periods must be made.  The Appellant and his representative must be notified if this is unsuccessful.

Service treatment records have been obtained by VA.  None concern the Appellant passing a clot in his urine sometime in 1992.  However, he has recounting going on sick call for such.  M.B. corroborates this.  Additional service treatment records therefore may exist.  After asking the Appellant for more information to facilitate a search, a request or requests for them must be made.  He and his representative must be notified if this is successful.  Finally, it is reiterated that pertinent post-service private treatment records are available.  Some were obtained by VA and some were submitted by the Appellant or his representative.  They reflect ongoing treatment.  Additional pertinent post-service private treatment records accordingly may exist.  The Appellant must be asked either to submit any such records or provide enough information to identify and locate them along with authorization for their release to VA.  If he opts to provide information along with authorization, an initial request for the records must be made.  Follow-up requests also must be made as necessary, with notice to him and his representative if this is unsuccessful.  

II.  Medical Opinion

The duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination and/or medical opinion generally is necessary when there is evidence that the servicemember has a current disability or at least symptoms thereof, evidence that he suffered an event, injury, or disease during service, an indication of a nexus between the aforementioned, and insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay (non-medical) evidence of continuity of symptomatology satisfies the low indication of a nexus threshold.  McLendon, 20 Vet. App. at 79.

To date, no VA medical examination or VA medical opinion has been provided to the Appellant.  His service treatment records and post-service private treatment records establish that he has chronic renal failure and secondary hypertension.  His statement and that of M.B. constitute evidence that he experienced symptoms during service, whether ACDUTRA or INACDUTRA, in 1992.  Further, the April 1991 service treatment records documenting are additional support for finding an event, injury, or disease during such service.  With respect to a nexus, there is no suggestive medical evidence.  The Appellant credibly has reported continuity of his symptomatology, however.  Yet insufficient evidence exists for adjudication.  It is unclear whether or not the Appellant's chronic renal failure existed prior to his service and, if so, whether or not it was aggravated during his service.  The previous determinations that it preexisted his service and was not aggravated therein indeed did not include a discussion of all the pertinent evidence.

Service treatment records, for example, are in conflict in this regard and have not been mentioned.  The July and August 1993 Physical Evaluation Board (PEB) findings show that the Appellant's chronic renal failure existed prior to service, was not aggravated by service, and was not incurred or aggravated while he was entitled to base pay.  The June 1993 Medical Evaluation Board (MEB) findings show that it did not exist prior to service and was incurred in approximately 1992 while the Appellant was entitled to base pay.  What occurred to him between April 1991, when pertinent findings were not investigated, and 1992 further has never been mentioned.  All indications, in sum, are that the aforementioned previous determinations were cursory.  The Board is prohibited from rendering medical opinions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, arrangements must be made for a qualified VA medical professional to render a medical opinion.  If deemed necessary, arrangements also shall be made for the Appellant to undergo a VA medical examination.

III. Initial Review of Additional Pertinent Evidence

Additional pertinent evidence received by the agency of original jurisdiction (AOJ), which is usually a RO, after the SOC but before transfer of the claims file to the Board is reviewed initially by the AOJ in a supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31(b)(1), 19.37(a).  However, initial review by the AOJ can be waived by the claimant or his representative.  The Board instead completes the initial review, which usually results in quicker adjudication.  Such a waiver is automatic, unless there is a contemporaneous written request for initial review by the AOJ, for any evidence submitted by the claimant or his representative at the time of or after a substantive appeal filed February 2, 2013, or thereafter.  38 U.S.C.A. § 7105(e); VA Fast Letter 14-02 (May 2, 2014).

As noted above, the SOC here is dated in July 2013.  The Appellant's substantive appeal was received in September 2013.  Submitted along with it (it is unclear whether or not there was a prior submission, as the Appellant's representative argues, as well) was his statement dated in April 2013, M.B.'s statement dated in December 2012, his representative's September 2013 argument memorandum, some service treatment records, and some post-service private treatment records.  There was no submission along with it which reasonably can be construed as a written request for initial review by the AOJ.  However, the Appellant's representative explicitly stated that the right to such review has not been waived in a motion to remand received in March 2015.  While this statement did not accompany the aforementioned additional pertinent evidence, that is of no consequence.  A remand indeed is required for other action as well.  The delay in adjudicating this matter would exist with or without initial review by the AOJ, in other words.  Such review therefore must be conducted.

IV.  SOC

An appeal begins with a NOD, a written communication expressing dissatisfaction with and a desire to contest a determination.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.201; Anderson v. Principi, 18 Vet. App. 371 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  A NOD must be filed within one year from the date notice of the determination was mailed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Upon the filing of a timely NOD, a SOC shall be issued.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  The Board shall remand for issuance of a SOC if one has not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Indeed, a SOC is required because filing a timely substantive appeal (VA form 9) in response thereto perfects the appeal.  38 U.S.C.A. §§ 7105(a, (d)(3)); 38 C.F.R. §§ 20.200, 20.202.

In a late January 2015 rating decision, the Columbia RO denied a TDIU.  A notification letter regarding this determination was sent to the Appellant and his representative also in late January 2015.  The Appellant submitted VA Form 21-0958, which is entitled NOD, through his representative in mid-January 2016.  The form conveys his dissatisfaction with and desire to contest the aforementioned denial.  It is timely because it was filed before late January 2016, when the one year period for doing so expired.  Among other things, a late January 2016 letter indeed informed the Appellant that his NOD had been received and explained the appeals process to him.  There is no indication that this process has advanced to issuance of a SOC addressing his entitlement to a TDIU.  This must be done.  

It is notable, however, that whether a TDIU is warranted is based partially on whether there is a service-connected disability rated at 60 percent or more or service-connected disabilities rated at 70 percent or more with one rated at least 40 percent.  38 C.F.R. § 4.16(a).  A decision regarding the Appellant's entitlement to a TDIU accordingly cannot be made until after decisions are made regarding all pending service connection issues and increased rating issues-for example, if service connection is granted and the Appellant disagrees with the initial rating assigned.  These issues are inextricably intertwined with the TDIU issue because the determination made with respect to them will have a significant impact on the determination with respect to the TDIU issue, in other words. Harris v. Derwinski, 1 Vet. App. 180 (1991).  In sum, adjudication of the TDIU issue to include issuance of a SOC is deferred until resolution of the other aforementioned issues.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to all appropriate sources for any additional service personnel records, to include retirement and pay records, that may contain information useful in determining the Appellant's ACDUTRA and INACDUTRA periods beginning in 1991.  This includes verifying a possible period of ACDUTRA from November 11 to December 20, 1991, and any other additional ACDUTRA or INACDUTRA periods not already verified (see above).  Associate all records received with the claims file.  Notify the Appellant and his representative of any lack of success regarding the aforementioned.

2.  Ask the Appellant to provide as much information as possible about going on sick call during service in 1992 for passing a clot in his urine.  Then, use any information he provides along with the information he previously has provided and make as many requests as necessary to all appropriate sources for any additional service treatment records in this regard.  Associate all records received with the claims file.  Notify him and his representative of any lack of success in this regard.

3.  Ask the Appellant to either submit all pertinent outstanding post-service private treatment records or provide enough information to identify and locate any along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Appellant and his representative of any lack of success regarding the aforementioned.

4.  After completion of the above, arrange for a qualified VA medical professional to render a medical opinion.  This professional shall review the claims file, documenting such in a report to be placed therein.  If deemed necessary in order to render an opinion, the Appellant shall be scheduled for an appropriate VA medical examination with the professional.  The report shall contain a summary of an interview of him as well as the results of all necessary tests if an examination is performed.  
The aforementioned professional next shall answer the following questions in the report:  

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Appellant's chronic renal failure was incurred during a period of ACDUTRA or INACDUTRA?

b)  If the Appellant's chronic renal failure was not incurred during a period of ACDUTRA or INACDUTRA but instead was preexisting, is it at least as likely as not that this disability was aggravated (permanently worsened) during a period of ACDUTRA or INACDUTRA?

c)  If the Appellant's chronic renal failure was preexisting and aggravated during a period of ACDUTRA or INACDUTRA, is it at least as likely as not that the aggravation was beyond the natural progression of the disability?

A clear and full rationale must be provided by the professional for every opinion in the report.  If an opinion cannot be reached without speculation, the examiner still must provide a clear and full rationale.  A clear and full rationale means a thorough explanation which can be understood by the Board.  

Medical principles thus should be discussed as they relate to the medical and lay (non-medical) evidence.  Service treatment records, to include those from April 1991 as well as the contradictory MEB and PEB findings, specifically should be discussed-as should the Appellant's recount, corroborated by M.B., of becoming symptomatic after using toxic paint during service in 1992 and passing a clot in his urine that same year (which may be verified during the course of the remand).  A copy of, or at least a citation to, any medical literature referenced finally must be provided by the professional.  

5.  Review all the evidence (including an initial review of additional pertinent evidence submitted or obtained after the July 2013 SOC) in readjudicating the Appellant's claim for service connection for chronic renal failure, service connection for hypertension, and nonservice-connected pension benefits.  Issue a rating decision for any favorable determination made.  For any unfavorable determination made, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision and/or SSOC to the Appellant and his representative.  Also place a copy in the claims file.  Finally, allow the requisite time period for a response to an SSOC by the Appellant and his representative before processing for return to the Board.

6.  Lastly, issue an SOC concerning the Appellant's entitlement to a TDIU.  Provide a copy of the SOC, along with a notice letter of how to continue the appeals process, to the Appellant and his representative.  Place a copy of both in claims file.  Then follow applicable established appellate procedures, including returning the aforementioned issue to the Board only if an appeal is timely perfected by the Appellant or his representative.

No action is required of the Appellant until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a scheduled VA medical examination may have the same impact.  38 C.F.R. § 3.655.  The Appellant also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to the issues remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


